IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-51087
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TEODORO FLORES-BARRON,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. DR-01-CR-309-ALL-WWJ
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Teodoro Flores-Barron (“Flores”) appeals his sentence for

illegal reentry into the United States.   He argues that the

district court failed to comply with FED. R. CRIM. P. 32(c)(3)(A)

at the sentencing hearing.   Federal Rule of Criminal Procedure

32(c)(3)(A) provides that before imposing sentence, the court

must verify that the defendant and defendant’s counsel have read

and discussed the presentence report (“PSR”).   Flores asserts


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-51087
                               -2-

that this error requires remand for resentencing without a

showing of specific prejudice.   Flores concedes that his argument

is foreclosed by United States v. Esparza-Gonzalez, 268 F.3d 272

(5th Cir. 2001), cert. denied, ___ S.Ct. ___, 2002 WL 549371

(2002), and states that it is raised here solely to preserve the

issue for possible Supreme Court review.

     Although the district court in this case may have erred in

not verifying that Flores and his attorney had read and discussed

the PSR, Flores has failed to show that he was prejudiced or that

he did not read the PSR and discuss it with his attorney.    Nor

did he raise this issue at the sentencing hearing.   Under

Esparza-Gonzalez there was no plain error, and his argument that

this case should be remanded for resentencing is foreclosed.

     AFFIRMED.